HARWOOD, Justice.
Colonial Bank of Alabama (“Colonial”) appeals from an order of the trial court certifying a class action pursuant to Rule 23(b)(2) and (b)(3), Ala. R. Civ. P., alleging breach of contract. The putative members of the class are present and former customers of Colonial. The facts and issues in this case are substantially the same as the facts and issues concerning the certification of the class of breach-of-contract claimants before this Court in the case of Compass Bank v. Snow, 825 So.2d 667 (Ala.2001). For the reasons stated in Compass Bank v. Snow, we vacate the class-certification order in this case and remand the cause for further proceedings.
ORDER VACATED AND CAUSE REMANDED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, WOODALL, and STUART, JJ., concur.
JOHNSTONE, J., recuses himself.